Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 1 of 9 Page ID #:356



1                                                                                      JS-6
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10       HENRY NELSON,
11                                                     Case No. 2:20-cv-04014-AB-MAA
                                       Plaintiff,
12                                                     ORDER GRANTING PLAINTIFF’S
         v.                                            MOTION FOR REMAND (DKT. NO.
13                                                     28)
14       CORT BUSINESS SERVICES
15       CORPORATION; and DOES 1–20,
16                                     Defendants.
17
18            I.      INTRODUCTION
19                 Before the Court is Plaintiff Henry Nelson’s (“Plaintiff”) motion for remand.
20   (Dkt. No. 28.) Defendant CORT Business Services Corporation (“Defendant”) filed
21   an opposition1 to Plaintiff’s motion for remand, and Plaintiff filed a reply in support of
22
23   1
       Defendant’s opposition fails to comply with the Court’s Standing Order in numerous
24   respects, including by failing to include Times New Roman font of no less than 14
     point or Courier font of no less than 12 point and by failing to provide Westlaw
25   citations for unreported cases. (See Dkt. No. 13 at 4–5.) “Although the Court will
26   consider this [opposition] despite the inability or unwillingness of [Defendant’s]
     counsel to follow the Local Rules and this Court’s Standing Order, counsel is warned
27   that [future] failure to follow the Court’s rules will result in sanctions.” See Stephens
     v. Nordstrom, Inc., CV 17-5872 DSF (KSx), 2018 WL 7143623, at *1 (C.D. Cal. Dec.
28   26, 2018) (emphasis in original).
                                                 1.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 2 of 9 Page ID #:357



1    his motion for remand. (Dkt. Nos. 35, 37.) The Court found this matter suitable for
2    decision without oral argument and took Plaintiff’s motion under submission. (Dkt.
3    No. 40.) For the reasons stated below, the Court GRANTS Plaintiff’s motion for
4    remand.
5       II.      BACKGROUND
6             This case concerns a putative class action against Defendant and Does 1–20
7    (“Defendants”), who Plaintiff alleges “have engaged in a systematic pattern of wage
8    and hour violations under the California Labor Code and Industrial Welfare
9    Commission (‘IWC’) Wage Orders.” (Dkt. No. 1-1 ¶ 3.)
10            Plaintiff filed his initial complaint in the Superior Court of the State of
11   California, County of Los Angeles, on March 25, 2020. (Dkt. No. 1-1.) Plaintiff’s
12   initial complaint alleged seven causes of action against Defendants: (1) failure to pay
13   minimum wages in violation of California Labor Code §§ 1182.12, 1194, 1194.2, and
14   1197, and in violation of the IWC Wage Orders; (2) failure to pay overtime in
15   violation of California Labor Code §§ 510, 1194, and 1198, and in violation of the
16   IWC Wage Orders; (3) failure to provide meal periods in violation of California Labor
17   Code §§ 226.7 and 512, and in violation of the IWC Wage Orders; (4) failure to
18   permit rest breaks in violation of California Labor Code § 226.6 and the IWC Wage
19   Orders; (5) failure to provide accurate itemized wage statements in violation of
20   California Labor Code § 226 and the IWC Wage Orders; (6) failure to pay all wages
21   due upon separation of employment in violation of California Labor Code §§ 201,
22   202, 203 and in violation of the IWC Wage Orders; and (7) violation of California
23   Business & Professions Code §§ 17200, et seq. (Id. ¶¶ 37–94.)
24            Plaintiff seeks to bring his claims on behalf of the following putative class: “All
25   California citizens currently or formerly employed by Defendants as non-exempt
26   employees in the State of California within four years prior to the filing of this action
27   to the date the class is certified.” (Id. ¶ 20.) Plaintiff also seeks to bring claims on
28
                                                   2.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 3 of 9 Page ID #:358



1    behalf of the following putative subclass: “All Class Members who separated their
2    employment with Defendants at any time within three years prior to the filing of this
3    action to the date the class is certified.” (Id. ¶ 21.)
4           On April 29, 2020, Defendant removed Plaintiff’s suit to this Court. (Dkt. No.
5    1.) In its Notice of Removal, Defendant contended that (1) there are at least 420 class
6    members in Plaintiff’s putative class action; (2) the amount in controversy exceeds
7    $5,000,000; and (3) diversity of citizenship exists between Plaintiff and Defendant.
8    (Id. at 1.) Plaintiff now moves to remand this action to California state court on the
9    ground that the amount in controversy does not exceed $5,000,000. (Dkt. No. 28.)
10      III.   LEGAL STANDARD
11          A defendant may remove a civil action filed in state court to federal district
12   court when the federal court has original jurisdiction over the action. 28 U.S.C.
13   § 1441(a). “A suit may be removed to federal court under 28 U.S.C. § 1441(a) only if
14   it could have been brought there originally.” Sullivan v. First Affiliated Sec., Inc., 813
15   F.2d 1368, 1371 (9th Cir. 1987). Under Section 1332(d), added by the Class Action
16   Fairness Act (“CAFA”), district courts have “‘original jurisdiction of any civil action
17   in which the matter in controversy exceeds the sum or value of $5,000,000 exclusive
18   of interests and costs, and is a class action in which’ the parties satisfy, among other
19   requirements, minimal diversity.” See Abrego Abrego v. The Dow Chemical Co., 443
20   F.3d 676, 680 (9th Cir. 2006) (quoting 28 U.S.C. § 1332(d)). “[U]nder CAFA, the
21   burden of establishing removal jurisdiction remains, as before, on the proponent of
22   federal jurisdiction.” Id. at 685. With respect to amount in controversy, a “plaintiff’s
23   amount-in-controversy allegation is accepted if made in good faith.” Dart Cherokee
24   Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014). When a defendant seeks
25   removal based on the amount in controversy, “the defendant’s amount-in-controversy
26   allegation should be accepted when not contested by the plaintiff or questioned by the
27   court.” Id. Where, as here, the plaintiff contests the defendant’s amount-in-
28
                                                  3.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 4 of 9 Page ID #:359



1    controversy allegations, “both sides submit proof and the court decides, by a
2    preponderance of the evidence, whether the amount-in-controversy requirement has
3    been satisfied.” Id. at 88. Similarly, “when a defendant’s allegations of removal
4    jurisdiction are challenged, the defendant’s showing on the amount in controversy
5    may rely on reasonable assumptions.” Arias v. Residence Inn by Marriot, 936 F.3d
6    920, 922 (9th Cir. 2019).
7         IV.   DISCUSSION
8           Plaintiff argues that this action should be remanded to the Superior Court of the
9    State of California, County of Los Angeles because Defendant has not met its burden
10   of proving the requisite amount in controversy by a preponderance of the evidence.
11   The Court agrees.
12          A. Defendant does not establish by a preponderance of the evidence that
13              the amount in controversy exceeds $5,000,000
14          In this case, while neither Plaintiff’s initial complaint nor his First Amended
15   Complaint states an aggregate amount in controversy, Defendant argues in its Notice
16   of Removal that the combined claims of all class members exceeds $5,000,000. (Dkt.
17   No. 1.) Plaintiff challenges Defendant’s amount-in-controversy calculations, arguing
18   that Defendant’s calculations rest on unreasonable assumptions and include penalties
19   under California Labor Code § 1197.1, which Plaintiff does not seek. (Dkt. Nos. 28,
20   35.)
21          In opposing remand, Defendant relies on a declaration from Jeffrey Seidman,
22   Defendant’s Corporate Vice President of Human Resources, to try to meet its burden
23   of demonstrating the amount in controversy by a preponderance of the evidence. (See
24   Dkt. No. 37, Ex. A. (“Seidman Decl.”)). Through this declaration, Defendant arrives
25   at an amount in controversy of $7,327,038, (Dkt. No. 37 at 7), calculated as follows:
26   //
27   //
28
                                                4.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 5 of 9 Page ID #:360



1
               Claim            Defendant’s Estimated Amount in Controversy
2
       Missed Meal Periods     $531,320 – Assuming a 20% violation rate (i.e. one
3
                               violation out of every five shifts for alleged meal
4
                               period violations) broken down as follows:
5
                                  • $17.03 (average rate of pay in 2016) x 118
6
                                     employees in 2016 x 52 workweeks =
7
                                     $104,496
8
                                  • $17.93 (average rate of pay in 2017) x 125
9
                                     employees in 2017 x 52 workweeks =
10
                                     $116,545
11
                                  • $18.87 (average rate of pay in 2018) x 147
12
                                     employees in 2018 x 52 workweeks =
13
                                     $144,242
14
                                  • $19.71 (average rate of pay in 2019) x 162
15
                                     employees in 2019 x 52 workweeks =
16
                                     $166,037
17
       Missed Rest Periods     $531,320 – Assuming a 20% violation rate (i.e. one
18
                               violation out of every five shifts for alleged rest
19
                               period violations) broken down as follows:
20
                                  • $17.03 (average rate of pay in 2016) x 118
21
                                     employees in 2016 x 52 workweeks =
22
                                     $104,496
23
                                  • $17.93 (average rate of pay in 2017) x 125
24
                                     employees in 2017 x 52 workweeks =
25
                                     $116,545
26
27
28
                                           5.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 6 of 9 Page ID #:361



1
                                      • $18.87 (average rate of pay in 2018) x 147
2
                                         employees in 2018 x 52 workweeks =
3
                                         $144,242
4
                                      • $19.71 (average rate of pay in 2019) x 162
5
                                         employees in 2019 x 52 workweeks =
6
                                         $166,037
7
         Inaccurate Wage           $648,000 – Assuming a 100% violation rate (i.e.
8
         Statement Penalties       that every single wage statement was unlawful)
9
                                   broken down as follows:
10
                                      • $4,0002 x 162 hourly employees in 2019
11
         Waiting Time Penalties    $963,665 broken down as follows:
12
                                      • $17.93 per hour x 9 hours per day x 30 days x
13
                                         57 former employees in 2017 = $275,942.70
14
                                      • $18.87 per hour x 9 hours per day x 30 days x
15
                                         65 former employees in 2018 = $331,168.50
16
                                      • $19.71 per hour x 9 hours per day x 30 days x
17
                                         67 former employees in 2019 = $356,553.90
18
         Unpaid Minimum            $308,646 (the amount in controversy for one alleged
19
         Wages                     30 minute deduction without pay) broken down as
20
                                   follows:
21
22
23
24   2
      Pursuant to California Labor Code § 226(e), an employee who is injured as a result
25   of the employer’s knowing and intentional failure to provide itemized wage
     statements is entitled to recover the greater of his or her actual damages, or fifty
26   dollars ($50) for the initial pay period in which a violation occurs and one hundred
27   dollars ($100) for each violation in a subsequent pay period, not to exceed an
     aggregate penalty of four thousand dollars ($4,000), in addition to costs and attorney
28   fees. See Cal. Labor Code § 226(e).
                                                 6.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 7 of 9 Page ID #:362



1
                                  • $9 per hour/2 x 52 x 118 employees in 2016 =
2
                                    $27,612
3
                                  • $10.50 per hour/2 x 52 x 125 employees in
4
                                    2017 = $34,125
5
                                  • $11 per hour/2 x 52 x 147 employees in 2018
6
                                    = $42,042
7
                                  • $12 per hour/2 x 52 x 162 employees in 2019
8
                                    = $50,544
9
                                       o $27,612 + $34,125 + $42,042 +
10
                                          $50,544 = $154,323
11
                                  • Liquidated Damages = an additional
12
                                    $154,323
13
       Unpaid Minimum          $2,081,700 broken down as follows
14
       Wages (Additional          • $16,200:
15
       Section 1197.1                  o 162 putative class members in 2019 x
16
       penalties)                         $100 (penalty for the initial violation)
17
                                  • $2,065,500:
18
                                       o 162 putative class members in 2019 x
19
                                          $250 (penalty for subsequent
20
                                          violations) x 51 workweeks
21
       Unpaid Overtime         $796,980 broken down as follows:
22
       Wages                      • $17.03 x 1.5 per hour x 52 x 118 employees
23
                                    in 2016 = $156,744
24
                                  • $17.93 x 1.5 per hour x 52 x 125 employees
25
                                    in 2017 = $174,817
26
                                  • $18.87 x 1.5 per hour x 52 x 147 employees
27
                                    in 2018 = $216,363
28
                                         7.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 8 of 9 Page ID #:363



1
                                       • $19.71 x 1.5 per hour x 52 x 162 employees
2
                                          in 2019 = $249,055
3
        Total Before                $5,861,631 (total of all rows above)
4
        Attorneys’ Fees:
5
        Attorneys’ Fees             $1,465,407 broken down as follows:
6
                                       • $5,861,631 x 25%
7
        Total After Attorneys’      $7,327,038
8
        Fees:                          • $5,861,631 + $1,465,407
9
     (See Dkt. No. 37 at 7–17) (citing Seidman Decl.).
10
           Despite the thorough calculations provided by Defendant, Plaintiff correctly
11
     states that Defendant included initial and subsequent penalties under Section 1197.1,
12
     which Plaintiff does not seek in either his original complaint or First Amended
13
     Complaint. Courts in this district have recognized that “section 1197.1 penalties can
14
     properly be included in the amount in controversy calculation to establish CAFA
15
     jurisdiction if [pleaded] in the operative complaint.” See Zepeda v. Mastec Network
16
     Solutions, LLC, No. 18-cv-00749-VAP (SHKx), 2018 WL 3222749, at *6 (C.D. Cal.
17
     June 29, 2018); see also Hernandez v. Towne Park, Ltd., No. CV 12-02972 MMM
18
     (JCGx), 2012 WL 2373372, at *10 (C.D. Cal. June 22, 2012) (“Consequently, the
19
     court can, in calculating the amount in controversy, validly include potential penalties
20
     for a four-year period because that is the relief sought in the complaint.”); see also
21
     Franke v. Anderson Merchandisers LLC, No. CV 17-3241 DSF (AFMx), 2017 WL
22
     3224656, at *4–*5 (C.D. Cal. July 28, 2017) (including section 1197.1 penalties in
23
     calculating the amount in controversy where plaintiff sought such penalties in the
24
     operative complaint). Because Plaintiff does not seek section 1197.1 penalties on
25
     behalf of the putative class or sub-class, Defendant errs in including these penalties in
26
     calculating the amount in controversy.
27
           Because Plaintiff does not seek section 1197.1 penalties in this action,
28
                                                 8.
Case 2:20-cv-04014-AB-MAA Document 48 Filed 08/07/20 Page 9 of 9 Page ID #:364



1    Defendant’s calculations with respect to such penalties must be disregarded. Without
2    the additional $2,081,700 in penalties, the total amount in controversy before
3    attorneys’ fees decreases to $3,779,931 ($5,861,631 - $2,081,700). Reasonable
4    attorneys’ fees of 25%3—calculated using the new reduced total of $3,779,931—
5    equals $944,982.75. Adding the adjusted attorneys’ fees to the reduced total yields an
6    amount in controversy of $4,724,913.75. Accordingly, Defendant fails to show by a
7    preponderance of the evidence that the amount in controversy in this case meets or
8    exceeds the jurisdictional threshold of $5,000,000.
9        V.      CONCLUSION
10            For the foregoing reasons, the Court GRANTS Plaintiff’s motion for remand.
11   This case is hereby REMANDED to the state court from which it was removed.
12
13   IT IS SO ORDERED.
14
15   Dated: August 7, 2020            _______________________________________
                                      HONORABLE ANDRÉ BIROTTE JR.
16
                                      UNITED STATES DISTRICT COURT JUDGE
17
18
19
     3
20     In the CAFA context, “the Ninth Circuit has established that 25% of the common
     fund is a fair estimate of attorneys’ fees.” Tompkins v. Basic Research LL, No. CIV.
21   S-08-244 LKK/DAD, 2008 WL 1808316, at *4 (E.D. Cal. Apr. 22, 2008) (citing
     Staton v. Bowing Co., 327 F.3d 938, 969 (9th Cir. 2003)). Accordingly, several courts
22   in this Circuit, including this Court, have found that 25% attorneys’ fees could be
23   reasonable in CAFA wage and hour cases. See, e.g., Hamilton v. Wal-Mart Stores,
     Inc., Case No. ED CV 17–01415–AB (KKx), 2017 WL 4355903, at *5–6 (C.D. Cal.
24   Sept. 29, 2017) (CAFA wage and hour case allowing an estimated attorneys’ fee
     award of 25% of plaintiff’s damages in calculating the amount in controversy);
25   Sanchez v. Russel Sigler Inc., 2015 WL 12765359, at *7 (C.D. Cal. Apr. 28, 2015)
26   (CAFA action finding that “the benchmark for attorneys’ fees is 25% of the amount in
     controversy.”); Gutierrez v. Stericycle, Inc., Case No. LA CV15-08187 JAK (JEMx),
27   2017 WL 599412, at *17 (C.D. Cal. Feb. 14, 2017) (CAFA wage and hour case noting
     that “it is appropriate to include in the calculation of the amount in controversy a
28   potential fee award of 25% of the value of certain of the substantive claims.”).
                                                  9.
